Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 1 of 14 Page ID #:1




 1   STROOCK & STROOCK & LAVAN LLP
     ARJUN P. RAO (State Bar No. 265347)
 2   MARCOS D. SASSO (State Bar No. 228905)
     NAMI R. KANG (State Bar No. 227954)
 3   2029 Century Park East
     Los Angeles, CA 90067-3086
 4   Telephone: 310.556.5800
     Facsimile: 310.556.5959
 5   Email:     lacalendar@stroock.com
 6   Attorneys for Defendant
      LENDINGCLUB CORPORATION
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MICHAEL FRIEDMAN,                    )   Case No.
11                                        )
                   Plaintiff,             )
12                                        )
             vs.                          )   NOTICE OF REMOVAL OF
13                                        )   DEFENDANT LENDINGCLUB
     LENDINGCLUB CORPORATION,             )   CORPORATION
14   DOES 1-10, inclusive,
                                          )   (Pursuant to 28 U.S.C. § 1331 - Federal
15                 Defendant.             )   Question)
                                          )
16                                        )
                                          )
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    NOTICE OF REMOVAL
     LA 52591398
                                                                     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 2 of 14 Page ID #:2



                                                                      1           TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                                                      2   DISTRICT OF CALIFORNIA:
                                                                      3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. Sections 1331,
                                                                      4   1441(a), and 1446, defendant LendingClub Corporation (“LendingClub”) hereby
                                                                      5   removes the action entitled Michael Friedman v. LendingClub Corporation, Superior
                                                                      6   Court of the State of California for the County of Ventura, Case No. 56-2021-
                                                                      7   00554274-CL-NP-VTA (the “Action”), to the United States District Court for the
                                                                      8   Central District of California on the following grounds:
                                                                      9           1.    Removal Is Timely. The Complaint was received and served on
                                                                     10   LendingClub on May 19, 2021. LendingClub has timely filed this Notice of
STROOCK & STROOCK & LAVAN LLP




                                                                     11   Removal pursuant to 28 U.S.C. § 1446(b) because it has filed it within 30 days of
                                Los Angeles, California 90067-3086




                                                                     12   receipt and service of the Complaint, and within one year after “commencement of
                                     2029 Century Park East




                                                                     13   the action” in state court. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of
                                                                     14   all process and pleadings in the Action and received by LendingClub are attached as
                                                                     15   Exhibit A.
                                                                     16           2.    This Court Has Removal Jurisdiction Over This Action. The Action is a
                                                                     17   civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331 and
                                                                     18   is one that LendingClub may remove to this Court pursuant to the provisions of 28
                                                                     19   U.S.C. § 1441 (b) in that Plaintiff alleges violations of the federal Telephone
                                                                     20   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) (see Compl.,¶¶ 18-
                                                                     21   22), a claim that is created by, and arises under, federal law. See Mims v. Arrow Fin.
                                                                     22   Servs., LLC, 132 S. Ct. 740, 748 (2012) (holding that the TCPA’s permissive grant
                                                                     23   of jurisdiction to state courts does not deprive the United States district courts of
                                                                     24   federal-question jurisdiction over private TCPA suits, and that a TCPA claim, “in 28
                                                                     25   U.S.C. § 1331’s words, plainly ‘aris[es] under’ the ‘laws . . . of the United States’”).
                                                                     26   To the extent any other claims in the Action arise under state law, including, but not
                                                                     27   limited to, Plaintiff’s claims for violation of California’s Rosenthal Fair Debt
                                                                     28
                                                                                                                     -1-
                                                                                                                                                NOTICE OF REMOVAL
                                                                          LA 52591398
                                                                     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 3 of 14 Page ID #:3



                                                                      1   Collection Practices Act, California Civil Code § 1788, et seq., supplemental
                                                                      2   jurisdiction over such claims exists pursuant to 28 U.S.C. §§ 1367 and 1441(c).
                                                                      3           3.    Proper Jurisdiction. This Court is the proper district court for removal
                                                                      4   because the Superior Court of the State of California for the County of Ventura is
                                                                      5   located within the United States District Court for the Central District of California.
                                                                      6           4.    Notice Has Been Effected. LendingClub concurrently is filing a copy of
                                                                      7   this Notice of Removal of Action with the Superior Court of the State of California
                                                                      8   for the County of Ventura. LendingClub will concurrently serve Plaintiff with copies
                                                                      9   of this Notice of Removal and the Notice filed in the Action.
                                                                     10
STROOCK & STROOCK & LAVAN LLP




                                                                          Dated: June 17, 2021                    STROOCK & STROOCK & LAVAN LLP
                                                                                                                  ARJUN P. RAO
                                                                     11                                           MARCOS D. SASSO
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                                                                  By:             /s/ Marcos D. Sasso
                                                                     13                                                              Marcos D. Sasso
                                                                     14                                           Attorneys for Defendant
                                                                                                                       LENDINGCLUB CORPORATION
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                     -2-
                                                                                                                                               NOTICE OF REMOVAL
                                                                          LA 52591398
                                                                     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 4 of 14 Page ID #:4




                                                                      1
                                                                                                     CERTIFICATE OF SERVICE
                                                                      2
                                                                                  I hereby certify that on June 17, 2021 a copy of the foregoing NOTICE OF
                                                                      3
                                                                          REMOVAL OF DEFENDANT LENDINGCLUB CORPORATION was filed
                                                                      4
                                                                          electronically and served by mail on anyone unable to accept electronic filing.
                                                                      5
                                                                          Notice of this filing will be sent by e-mail to all parties by operation of the court’s
                                                                      6
                                                                          electronic filing system or by mail to anyone unable to accept electronic filing as
                                                                      7
                                                                          indicated on the Notice of Electronic Filing. Parties may access this filing through
                                                                      8
                                                                          the court’s EM/ECF System.
                                                                      9
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                                                                               /s/ Marcos D. Sasso
                                                                     11                                                          Marcos D. Sasso
                                Los Angeles, California 90067-3086




                                                                     12
                                     2029 Century Park East




                                                                          Via Mail
                                                                     13
                                                                          Todd M. Friedman, Esq.
                                                                     14   Adrian R. Bacon, Esq.
                                                                          Law Offices of Todd M. Friedman, P.C.
                                                                     15   21550 Oxnard Street, Suite 780
                                                                          Woodland Hills, CA 91367
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                                                      Certificate of Service

                                                                          LA 52591398
Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 5 of 14 Page ID #:5




                      EXHIBIT A
              Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 6 of 14 Page ID #:6
                                                                                                                                        .. U
                                                                                                                                                                     aU m-'
                                                                                                                                      FOR COURT USE ONLY
                                            SUMfViONS                                                                             (SOLO PARA USO DE LA CORTE)
                     (CITAClOPJ JtfDlCIAL)
                                                                                                                                          V WJTl1FiA
NOTICE TO DEFENDANT:                                                                                                                 9ilFLI'il,DPi Ct;3URT
(AVISO AL DFMANDADO):                                                                                                                     FILED
 LENDTNGCLUB CORPORATION, Does 1-
 10 inclusive,                                                                                                                          MAY 13 2021
YOU ARE BEING SUED BY PLAINTIFF:                                                                                                   IViICHAEt_ D. PLANU"f'
(LO EST.4 DEMAINDAPVDO EL DENIANDANTE):                                                                                           Executiv® C3ttlaor snc! Clark
                                                                                                                            EY.                                    , pQputy

MICHAEL FRIEDMAN,                                                                                                                 MARIANA SUA,ZO
                                                                                                                            within 30 days. Read the Information
                have been sued. The court may decide against you without your being heard unless you respond
 below.
                                                                                                                     response at this court and have a copy
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written
                                                                                                      be in proper legal form if you want the court to hear your
 served on the plaintiff. A letter or phone ca11 will not protect you. Your written response must
                                                                                                               and more information at the California Courts
 case. There may be a court form lhat you can use for your response. You can find these court forms                   you. If you eannot pay the filing fee, ask
 Online Self-Help  Center  (www.courtinfo.c   a.gov/setfhelp),  your  county law library, or the courthouse   nearest
                                           you do  not  file your response•on  time, you  may   lose the case  by default, and your wages, money, and property
 the court clerk for a fee waiver form. If
 may be taken without further waming from the court.
                                                                                                                                attorney, you may want to call an attomey
     There are other legal requirements. You may want to call an attorney right away. If you do not know an
                                                                                                                                        services prograrn, You can locate
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legel
                            at the California  Legal  Services    Web   site (wntiv.lawheipca    lifornia.org),  the California   Courts  Online Self-Help Center
 these nonprofit groups                                                                                                                    statutory Ilen for waived fees and
 (www.courtinfo.ca.gov/selfhelp). or by contacting         your  local court  or county    bar association.   NOTE:    The   court  has  a
                                                                             in   civil case.  The  court's  Ilen  must  be  paid  before  the court will dismiss the case.
  costs on any settlement or arbitration award of $10,OOO.or more a
 IAVfS01 Lo han demandado. Si no'responde dentro de 30 dias, la corte puode decfdir en su contra a+n
                                                                                                                             escuchar str verst6n. Lea la informacl6n a
 confinuacl6n.
                                                                                                                                         una respuesta por eserito en esta
     Tiene 30 D/AS DE CALENDARlO despues de que te entreguen esta citaci6n y papeles legales para presentar
                                                                                                                                   Su respuesta por escrito tione que estar
  corte y hacer que so entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen.                               pueda usar para su respuesta.
  en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario qtre usted
 Puede    encontrar   estos fonnutarfos  da  ta corte  y mas   informactbn    en  el Cenfro   de  Ayuda    de las  Cortes  de   California (www,sucorte.ca.gov), en ta
  biblioteca do loyes de str condado     o en  la corte  que  le quede   mas    carca.   Sl no perede  pagar    la cuota de  presontaci6n,    pida al secretarFo de ia corte
  que /e d6 un formulario de exencibn de       pago   de  ctrotas. Si  no presenta    su  nespuesta   a  fiempo,   puede  perder    el caso  por incumplirniento y la corte Je
  podr6 quitar su sueldo, dinero y bienes sin mfrs advertoncla.
                                                                                                                                                                     servicio de
    Hay otros requisitos logales. 1=s recomendabla que lfame a un abogado inmediatamonte. Si no conoce a un abogado, puede Ilarnar a unde                              un
                                                                                                                                                          gratultos
  remisi6n a abogados. Si no puede pagar a un abogado, es posfble que cumpla con los requisitos para obtener servicios logales
  prograrna de   servicies  legales sin fines  de  lucro.  Puede   oneontrar    estos   grupos  sin fines  de  lucro en  el sitio web   de California Lega/   Services,
                                                                                                                                                               !a corfe o ol
  (www.lavvhelpcalifornia.org), en el Centro de Ayuda de las Corfes de Califomfa, (www.sucorte.ca.gov) o poniendose en contacto con
                                                                                                                                                     un gravam®n sobre
  colegio de abogados focales. AVfSO: Por ley, la corte tiene derecho a reclaniarlas cuotas y los costos exentos por imponer
                                                                                                                                                                      Tiene que
  cualquierrecuperacion de $10,000 6 mas de valorrecJbida mediante un acuordo o una concesibn de arbitraje en un caso de derecho civil.
 pagar el gravamen de la corfe antes de que la corte pueda dasechar et caso.
                                                                                                                     CASE NUh9BER:
The name and address of the court is: VENTURA                                                                        rn,:....---             P-VT
(EI nombre y direccibn de Ja corte es):1-iall of Justice                                                                56-2021-00554274-CL-N

800 South Victoria Avenue
Ventura, CA 93009
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El notnbre, la direccibn y el nutne(o de telefono del abogado del demandante, o del demandante que no tretie abogado, es):
 Law Offices of Todd M. Friedman, 21550 Oxnard St., Suite 780 Woodland Hills, CA 91367, 323-306-4234

                                                  [~iC¢iAEL. D. P'LAl~lE~              Clerk, by                                                                          Deputy
                                                                                                                    M A'~'4~`N A SUA~'~
 DATE:                              R
(Fecha)          MAY          9   3 L021                                               (Secrefario)                                                                      (Adjunto)

(For proof ofservice of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de enlrega de esta citatibn use el formulario Proof of Service of Summons, (POS-010)).
                                           NOTICE TO THE PERSON SERVED: You are served
                                           1.=       as an IncllvtciuU1 aarondant.
                                           2. =      as the person sued under the fictitious name of (specify):

                   ,
     ~-~,~~
      w                                    3, EU      on behalf of (specify)        Lendingcfub Corporation
                                              under: [X]        CCP 416.10 (corporation)                0                       CCP 416.60 (minor)
      "~•              ./                            0          CCP 416.2D (defunct corporation)                                CCP 416.70 (conservatee)
      ~~aar_ ~oun~~r'i • ~,                          0          CCP 416.40 (association or partnershlp)                         CCP 416.80 (authorized person)
                                                      ~      otlier (specify):
                                           4• 0      by personal delivery on (date):
  'arm Adopted forlAandatory Uso                                               SUMM®NS                                                        Ccda ot Ci-ril Procedure §y 412.26, 4b"5
    Judicial Councllof California                                                                                                                                wmn•.cour6'nro.ca.g6v
   SUM-100 [Rev. lul,v 1, 2(109]
                                                                                                                                                           Amnriran I..r.oattJet. Inr..
               Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/217 Page 7 of 14 Page ID #:7
                                                          and address):                                                        COURT USE ONLY
ATTORNEY OR PARTY WITHOUTATTORNEY Name, State Bar number,
- Todd M. Friedman, Esq. SBN ~16752
 Law Offices of Todd M. Friedman
 21550 Oxnard St., Suite 780                                                                                                ~aTU~fA
 Woodland Hills, CA 91367                                                                                             ~~'>~h9i•OR C0- URT
        TELEPHONE NO.: 323 - 306 - 4234                      FAx No.: 866-633-0228                                        F1LED
ATTORNEY FOR (rlame): MICHAEL FRIEDMAN,
   ERIOR COURT OF CALIFORNIA, COUNTY OF VENTURA                                                                        MAY 13 2021
    STREETADDRESS: 800 Solltll Vlctorla AvenUe
    MAILING ADDRESS: 800 SoUtll VlctOrta AvenUe                                                                     MICHAEL D. PLANEiT
                                                                                                                   Executtve Offloor and Ciork
    cITY AND zIP CODE: Ventura, CA 93009
                                                                                                           E~Yt-                                  , Doputy
           BRANCH NAME: tiatl oI
 CASE NAME:
                                                          oration, et al.
                                                                                                                   MARIANA SUAZO
 Michael Friedman v.
    CIVIL CASE COVEFd SHEET                              Complex Case Designation                    56-2021-00554274-CL-NP-VTA
Q     Unlimited          ~✓     Limited
                                                                          =       Joinder
                                                    0      Counter
      (Amount                   (Amount                                                              JUDGE:
      demanded                  demanded is         Filed with first appearance by defendant
                                                        (Cal. Rules of Court, ruie 3.402)             DEPT:
      exceeds $25,000)          $25,000 or le:
                                   ltems 1-6 below must be completed see        instructions on page   2.

1. Check one box beiow for the case type that best describes this case:
                                                  Contract                                   Provisionally Complex Civil Litigation
   Auto Tort
                                                         Breach  of contract/warranty (06)   (Cal. Rules of Court, rules 3.400-3.403)
   ~     Auto (22)                                0
                                                  0      Rule 3.740 collections (09)         0      Antitrust/Trade regufation (03)
   Q     Uninsured motorist (46)
                                                         Other collections (09)                     Construction defect (10)
   Other PIlPDIWD (Persona[ InjurytProperty
   DamageNVrongful Death) Tort                           Insurance coverage (18)                    Mass tort (40)
   ~     Asbestos (04)                            Q      Other contract (37)                 0      Securities litigation (28)
   Q     Product liability (24)                   Real Property                              Q      Environmentalrfoxic tort (30)
    Q        Medical maipractice (45)                   Q       Eminent domain/inverse                     Insurance coverage claims arising from the
                                                                condemnation (14)                          above listed provisionally compiex case
    ~    Other PIIPD/WD (23)                                                                               types (41)
                                                        0       Wrongful eviction (33)
    Non-PIlPDIWD (Other) Tort
                                                                Other real property (26)             Enforcement of Judgment
    0    Business torUunfair business practice (07)     0
                                                        Uniawful Detainer "                          0     Enforcement ofjudgment (20)
    ~    Civil rights (08)
    Q    Defamation (13)                                0    Commercial (31)                         Miscellaneous Civil Complaint
    Q    Fraud (16)                                     0    Residential (32)                        Q    RICO (27)
    0    Intellectual property (19)                      0     Drugs (38)                            Q     Other comp[aint (not specified above) (42)
    0    Professional neg[igence (25)                    Judicial Review                             Miscellaneous Civil Petition
    ©    Other non-PI/PD/WD tort (35)                    0     Asset forfeiture (05)                 Q    Partnership and corporate govemance (21)
    Em loyment                                           0      Petition re: arbitration award (11         Other petition (not specifed above) (43)
         Wrongful termination (36)                       Q      Writ of mandate (02)
    n    Other emplovment (15)                  n        Other iudicial review (39)
2. This case U       is    L,/J   is not   compiex  under  rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. []    Large number of separately represented parties            d. []    Large number of witnesses
   b.       Extensive motion practice raising difficult or novel      e. 0     Coordination with reiated actions pending in one or more courts
            issues that will be time-consuming to resolve                      in other counties, states, or countries, or in a federal court
      c.         Substantial amount of documentary evidence                  f. []     Substantial postjudgment judicial supervision

 3. Remedies sought (check aU that apply): a.© monetary b.[~           ✓ nonmonetary; deciaratory or injunctive relief                           c• ~ ✓ punitive

 4. Number of causes of action (specify): 2
 5. This case [—J is      ~ ✓ is not     a class action suit.
 G. If thare are anv known refated cas'es, fiie and serve a notice of related case. (You may use form CM-015.)
        May 13, 2021                                                                                                —
 Date:
Todd M. Friedman
                                                                        NOTICE
   • Plaintiff must fiie this cover sheet with the first paper fiied in the action or proceeding (except small ciaims cases or cases fiied
     under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to fiie may resuit
     in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
   • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~r.
                                                                                                                                                                aoe 1 of 2
 Form Adopted for Mandatory Use                                                                                        es of Court, rules 2.30, 3.220, 3.400-3.403, 3.740:
   Judicial Council of Califomia
                                                          CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Administration, std. 3.10
    CM-010 [Rov. July 1, 2007]                                                                                                                       www.courtinfo.ca.gov
            Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 8 of 14 Page ID #:8

                                                                                                                                      CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES.
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property              Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer             Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negllgence)        Environmental/Toxic Tort (30)
          instead ofAuto)                                Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PDNVD (Personal Injury/                              Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case—Se[ler Plaintiff                     Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Col[ections                          County)
                Wrongful Death                                Case                                            Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                          domestic relations)
          toxic%nvironmental) (24)                       complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice—                           Other Coverage                                           (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
     Other PI/PD/WD (23)                         Real Property                                                      Case
          Premises Liability (e.g., slip             Eminent  Domain/Inverse                         Miscellaneous      Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PDNVD           Wrongful Eviction (33)                               Other Complaint (not specified
                (e.g., assault, vandalism)                                                                    above) (42)
                                                     Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                      Writ of Possession of Real Property                  Declaratory   Relief Only
                Emotional Distress                                                                            Injunctive Relief Only (non-
                                                         Mortgage Foreclosure
          Negligent Infliction of                                                                                   harassment)
                                                         Quiet Tit[e
                Emotional Distress                       Other Real Property (not eminent                     Mechanics Lien
          Other PI/PD/WD                                 domain, landlord/tenant, or                          Other Commercial Complaint
Non-PI/PDNVD (Other) Tort                                foreclosure)                                               Case (non-tort/non-comp/ex)
                                                 Unlawful Detainer                                            Other Civil Complaint
     Business Tort/Unfair Business                                                                                 (non-torbnon-complex)
         Practice (07)                              Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civi[ Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         fa[se arrest) (not civil                   Drugs (38) (if the case involves illegal
          harassment) (08)                                                                                    Governance (21)
                                                         drugs, check this item; otherwfse,              Other  Petition (not specified
     Defamation (e.9•. s[ander, libel)                   reportas Commercial orResidentiat)
           (13)                                                                                               above) (43)
                                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                            Abuse
         Legal Malpractice                               Writ—Administrative Mandamus                         E[ection Contest
         Other Professiona[ Malpractice                  Writ—Mandamus on Limited Court
             (notmedical orlegal)                                                                             Petition for Name Change
                                                             Case Matter                                      Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ—Other Limited Court Case
Employment                                                                                                          Claim
                                                             Review                                           Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment ()    15                           Review of Health Officer Order
                                                         Notice ofAppeal—Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                             Page 2 of 2
                                                   CIVIL CASE COVER SHEET
      Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 9 of 14 Page ID #:9




                                                                                v dTU!=i,4
1    Todd M. Friedrnan (216752)                                            9t!!~ ' ;09~ COURT

2
     Adrian R. Bacon (280332)                                                  F09.sED
     Law Offices of Todd M. Friedman, P.C.
3    21550 OxYlard St., Suite 780                                            MAY 13 2021
     Woodland Hills, CA 91367                                              AIiICF1At;l. C. F'LAN~t1'
4    Phone: 323-306-4234                                                 Executive GSfft:sor ena! Clark
                                                                                                     Deputy
5
     Fax:866-633-0228
     tfriedman@toddflaw.com
     abacon@toddflaw.com                                                MARIAiVA SUAZO
6
     Attorneys for Plaintiff
7

8
                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
9                           FOR THE COUNTY OF VENTURA
                               LIMITED JURISDICTION
lo
                                                      Case No.      56-2021-00554274-CL-NP-VTA
11
     1VIICHAEL FRIEDNiAN,
12                                                    COMPLAINT
     Plaintiff,                                       (Amount to exceed $10,000 but not $25,000)
13

             vs.                                             1. Violation of Rosenthal Fair Debt                 W
14
                                                                Collection Practices Act                          <
15     LENDINGCLUB CORPORATION, Does 1-                      2. Violation of Telephone Consumer                  TI
     I 10 inclusive,                    :                       Protection Act                                   >
16                                                                                                               X
17   Defendant.

18
                                       I. INTRODUCTION
19
             1. This is an action for damages brought by an individual consumer for Defendant's
20
     violations of the Rosenthal Fair Debt Collection Practices Act, Cal Civ Code §1788,               et seq.
21
     (hereinafter "RFDCPA") which prohibits debt collectors from engaging in abusive, deceptive,
22
     and unfair practices. Ancillary to the claims above, Plaintiff further alleges claims for
23
     Defendant's violations of the Telephone Consumer Protection Act., 47 U.S.C.            §227, et seq.
24
     (hereinafter "TCPA").
2s
                                        II. PARTIES
26
             2.     Plaintiff, MICHAEL FRIEDMAN ("Plaintiff'), is a natural person residing in
27
     VENTURA County in the state of California and is a"debtor" as defined by Cal Civ Code
28
     § 1788.2(h).



                                             Complaint - 1
     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 10 of 14 Page ID #:10




 1              3.     At all relevant times herein, Defendant, LENDINGCLUB CORPORATION,
 2     ("Defendant"), is a colnpany engaged, by use of the inails and telephone, in the business of
 3     collecting a debt from Plaintiff which qualifies as a"consumer debt," as defined by Cal Civ
 4     Code §1788.2(f). Defendant regularly attempts to collect debts alleged to be due them, and
 5    therefore is a"debt collector" as defined by the RFDCPA, Cal Civ Code §1788.2(c). Further,
 6    Defendant uses an "automatic telephone dialing system" as defined by the TCPA, 47 U.S.C.
 7
     11 §227.
 8                                    III. FACTUAL ALLEGATIONS
 9              4.     At various and multiple times prior to the filing of the instant complaint,
lo    including within the one year preceding the filing of this complaint, Defendant contacted
11    Plaintiff in an atteinpt to collect an alleged outstanding debt.
12              5.     Defendant lnade numerous calls to Plaintiff's phone number ending in - 5328.
13    Defendant repeatedly called Plaintiff, with harassing calls averaging more than five times per
14    day.

15              6.    On at least one occasion, Plaintiff answered these calls and informed Defendant

16    to stop calling liim. Despite tliis, Defendant continued to call Plaintiff without his consent.

17              7.    Defendant also used an "automatic telephone dialing system," as defined by 47

18    U.S.C. § 227(a)(1), to place its repeated collection calls to Plaintiffs seeking to collect the debt

19    allegedly owed.

20              8. Additionally, Defendant called from multiple numbers in an attempt to mask their

21    identity.

22              9.    Defendant's calls constituted calls that were not for emergency purposes as

23    defined by 47 U.S.C. § 22 7(b) (1) (A).

24              10.   Defendant's calls were placed to telephone nulnber assigned to a cellular

25    telephone service for which Plaintiffs incur a charge for incoining calls pursuant to 47 U.S.C.

26    §22 7(b) (1).

27              11.   §1788.17 of the RFDCPA mandates that every debt collector collecting or

28    attempting to collect a consumer debt shall comply with the provisions of Sections 1692b to
      1692j, inclusive, of, and shall be subject to the remedies in Section 16921c of, Title 15 of the


                                                  Complaint - 2
     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 11 of 14 Page ID #:11




 1     United States Code statutory regulations contained within the FDCPA, 15 U.S.C. §1692d, and
 2     §1692d(5).
 3             12.     Defendant's conduct violated the RFDCPA in multiple ways, including but not
 4    I limited to:
 5                    a) Causing a telephone to ring repeatedly or continuously to annoy Plaintiff (Cal
                         Civ Code § 1788.11(d));
 6

 7                    b) Cominunicating, by telephone or in person, with Plaintiff with such frequency
                         as to be unreasonable and to constitute an harassment to Plaintiff under the
 s                       circumstances (Cal Civ Code § 1788.11(e));
 9
                      c) Causing Plaintiffs telephone to ring repeatedly or continuously with intent to
10                       harass, annoy or abuse Plaintiff (§ 1692d(5));

11                    d) Communicating with Plaintiff at times or places which were known or should
                         have been known to be inconvenient for Plaintiff (§1 692c(a)(1)) ;and
12

13                    e) Engaging in conduct the natural consequence of which is to harass, oppress, or
                         abuse Plaintiff (§ 1692d)).
14

15             13.     Defendant's conduct violated the TCPA by:
16                     a) using any automatic telephone dialing system or an artificial
                          or pre-recorded voice to any telephone number assigned to a
17
                          paging service, cellular telephone service, specialized mobile
18                        radio service, or other radio common carrier service, or any
                          service for which the called party is charged for the call (47
19                        USC §227(b)(A)(iii)).
20
               14.     As a result of the above violations of the RFDCPA and TCPA, Plaintiff suffered
21
      and continues to suffer injury to Plaintiff's feelings, personal humiliation, embarrassment,
22
      mental anguish and emotional distress, and Defendant is liable to Plaintiff for Plaintiff's actual
23
      damages, statutory damages, and costs and attorney's fees.
24
                                  COUNT I: VIOLATION OF ROSENTHAL
25
                               FAIR DEBT COLLECTION PRACTICES ACT
26
               15.     Plaintiff reincorporates by reference all of the preceding paragraphs.

27
               16.     To the extent that Defendant's actions, counted above, violated the RFDCPA,

2s
      those actions were done knowingly and willfully.




                                                   Complaint - 3
     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 12 of 14 Page ID #:12




 1                                         PRAYER FOR RELIEF
 2              WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant
 3    for the following:
 4                    A.      Actual damages;
                      B.      Statutory damages for willful and negligent violations;
 5
                      C.      Costs and reasonable attorney's fees;
 6                    D.      For such other and further relief as may be just and
                              proper.
 7                              COUNT II: VIOLATION OF TELEPHONE
                                     CONSUMER PROTECTION ACT
 8
                17.   Plaintiff incorporates by reference all of the preceding paragraphs.
 9
                18.   The foregoing acts and omissions of Defendant constitute numerous and
lo
      multiple negligent violations of the TCPA, including but not limited to each and every one of
11
      the above cited provisions of 47 U.S.C. § 227 et seq.
12
                19.   As a result of Defendant's negligent violations of 47 U.S.C. §227 et seq.,
13
      Plaintiff is entitled an award of $500.00 in statutory damages, for each and every violation,
14
      pursuant to 47 U.S.C. § 22 7(b) (3) (B).
15
                20.   The foregoing acts and omissions of Defendant constitute numerous and
16
      multiple knowing and/or willful violations of the TCPA, including but not lilnited to each and
17
      every one of the above cited provisions of 47 U.S.C. § 227 et seq.
18
                21.   As a result of Defendant's knowing and/or willful violations of 47 U.S.C. § 227
19
      et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every
20
      violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21
                22.   Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the
22
      future.
23                                         PRAYER FOR RELIEF
24              WHEREFORE, Plaintiff respectfully prays that judgment be entered against the
25    Defendant for the following:
26                    A. As a result of Defendant's negligent violations of 47 U.S.C.
                         §227(b)(1), Plaintiff is entitled to and request $500 in statutory
27
                         damages, for each and every violation, pursuant to 47 U.S.C.
28                       227(b) (3) (B);




                                                  Complaint - 4
     Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 13 of 14 Page ID #:13




 1               B. As a result of Defendant's willful and/or knowing violations of 47
 2
                    U.S.C. §227(b)(1), Plaintiff is entitled to and requests treble damages,
                    as provided by statute, up to $1,500, for each and every violation,
 3                  pursuant to 47 U.S.C. §22 7(b) (3) (B) and 47 U.S.C. §22 7(b) (3) (C) and
                 C. Any and all other relief that the Court deems just and proper.
 4

 5
                    PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY

 6               Respectfully submitted this 12th day of May, 2021.
 7

 8
                                         By      L/q
 9                                               Todd M. Friedman, Esq.
                                                 Law Offices of Todd M. Friedman, P.C.
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                              Complaint - 5
         Case 2:21-cv-04936-FMO-SK Document 1 Filed 06/17/21 Page 14 of 14 Page ID #:14


                                    SUPERIOR COURT OF CALIFORNIA
                                         COUNTY OF VENTURA
                                                   800 South Victoria Avenue
                                                      Ventura , CA 93009
                                                        (805) 289-8525
                                                    WYVW.VENTURA.COURTS.CA.GOV


                       NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE


                                           Case Number: 56-2021-00554274-CL-NP-VTA

Your case has been assigned for all purposes to the judicial officer indicated below.
A copy of this Notice of Case Assignment and Mandatory Appearance shall be served by the filing party on all
named Defendants/Respondents with the Complaint or Petition, and with any Cross-Complaint or Complaint in
Intervention that names a new party to the underlying action.


    ASSIGNED JUDICIAL OFFICER                            COURT LOCATION                                 DEPT/ROOM
   Hon. Mark Borrell                                               Ventura                                     40

     HEARING

     EVENT DATE                                                EVENT TIME                         EVENT DEPT/ROOM


                                         SCHEDULING INFORMATION
 Judicial Scheduling Information
     APPEARANCE AT THE ABOVE HEARING IS MANDATORY.
     Each panty must file a Case Management Statement no later than 15 calendar days prior to the hearing
     and serve it on all parties. If your Case Management Statement is untimely, it may NOT be considered
     by the court (CRC 3.725).
     If proof of service and/or request for entry of default have not been filed: At the above hearing you are
     ordered to showr cause why you should not be compelled to pay sanctions and/or why your case should
     not be dismissed (CCP 177.5, Local Rule 3.17).

  Advance Jury Fee Requirement
   At least one party demanding a jury trial on each side of a civil case must pay a non-refundable jury fee of $150.
   The non-refundable jury fee must be paid timely pursuant to Code of Civil Procedure section 631.




  Noticed Motions/Ex Parte Matters
   To set an ex parte hearing, contact the judicial secretary in the assigned department. Contact the clerk's office
   to reserve a date for a law and motion matter.

  Telephonic Appearance
   Telephonic appearance at the Case Management Conference is permitted pursuant to CRC 3.670. In addition,
   see Local Rule 7.01 regarding notice to the teleconference provider. The court, through the teleconference
   provider, will contact all parties and counsel prior to the hearing.

                                                                        Clerk of the Court,
 Date: 05/14/2021                                                 By:        -MSu°,7
                                                                        Mariana Suazo, Clerk

VEN-FNR082
                           NOTICE OF CASE ASSIGNMENT AND MANDATORY APPEARANCE
